DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Applicant’s response filed August 30, 2021 has been received and entered into the application file.  All arguments have been fully considered.  Claims 1-17 are currently pending.  Claims 3, 5-8 and 9-17 are withdrawn.  Claims 1, 2, 4, 9 and 17 are currently amended.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Rejection Withdrawn
RE: Rejection of Claim 2 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite:
Applicant has amended Claim 2 to recite the phrase “the microneedles”, thus providing sufficient antecedent basis for this limitation. Therefore, the previous rejection of claim 2 is withdrawn.
Claim Rejections - 35 USC § 103

Rejections Withdrawn
RE: Rejection of claims 1 and 2 under 35 U.S.C. 103 as being unpatentable over Moldovan, in view of Murata, Itoh, Norotte, and further in view of Fodor, Zeyland and Sommaggio; and
Rejection of Claim 4 under 35 U.S.C. 103 as being unpatentable over Moldovan, in view of Murata, Itoh, Norotte, Fodor, Zeyland and Sommaggio, and further in view of O’Leary and Tseng:
Applicant’s arguments, see Remarks, pages 7-8, filed August 30, 2021, with respect to the claim amendments filed August 30, 2021 and the limitations directed to the fabrication of a porcine lung tissue construct comprising cell spheroids, wherein the cell spheroids are formed with three porcine cell types, specifically (1) CD31-positive pulmonary vascular endothelial cells, (2) pulmonary fibroblasts, and (3) pulmonary pneumocytes Type II at a ratio of 1:1:0.5 respectively, have been fully considered. Applicant’s arguments, in combination with the claim amendments, are found persuasive.  The rejection of claims 1, 2 and 4 has been withdrawn. 

Allowable Subject Matter
Claims 1-2 and 4 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Regarding claim 1, an Examiner’s Amendment was discussed with Applicant’s representative, Stephanie H. Vavra. Specifically, the amendment would better clarify the pulmonary vascular endothelial cells have a positive phenotype for the CD31 cell marker.  Authorization for this examiner’s amendment was given in the interview with Stephanie H. Vavra, registration No. 45,178, on November 24, 2021.

The application has been amended as follows: 
Claim 1 is amended as follows:
A method for fabricating a synthetic three-dimensional (3D) porcine lung tissue construct, wherein the method comprises: 
providing a predetermined arrangement of microneedles; 
adding cell spheroids to the microneedles in a computer-controlled manner, 
wherein the cell spheroids are formed with porcine cells, comprising (1) CD31-positive pulmonary vascular endothelial cells 
wherein at least a portion of the porcine cells are genetically engineered; and 
culturing the spheroids on the microneedles for about 5 days whereby the spheroids fuse to form a synthetic 3D porcine lung tissue construct comprising genetically engineered porcine cells.




Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 1 has been amended to recite the following method:
“A method for fabricating a synthetic three-dimensional (3D) porcine lung tissue construct, wherein the method comprises: 
providing a predetermined arrangement of microneedles; 
adding cell spheroids to the microneedles in a computer-controlled manner, 
wherein the cell spheroids are formed with porcine cells, comprising (1) CD31-positive pulmonary vascular endothelial cells, (2) pulmonary fibroblasts, and (3) pulmonary pneumocytes Type II at a ratio of 1:1:0.5, respectively, wherein the cell spheroids each comprise a total cell number of about 40,000 cells, 
wherein at least a portion of the porcine cells are genetically engineered; and 
culturing the spheroids on the microneedles for about 5 days whereby the spheroids fuse to form a synthetic 3D porcine lung tissue construct comprising genetically engineered porcine cells.”


The closest prior art, Moldovan et al, taught bioprinting technology that utilizes the Kenzan method for assembling cell spheroids onto microneedles as a temporary support for fabricating a three-dimensional tissue construct.  Although Moldovan exemplified the method for assembling porcine adipose-tissue derived stem cells and further taught heterogeneous spheroids can be bioprinted, Moldovan’s tissue construct was an osteochondral tissue construct. Moldovan did not further teach fabricating a porcine lung tissue construct.  Moldovan did not teach assembling cell spheroids wherein the cell spheroids are formed with three porcine cell types, specifically (1) 
Tseng et al was cited to address the limitations directed at the specific porcine cell types.  However, the intention of Tseng was the preparation of a human bronchiole construct that would represent the native human bronchiole environment. Tseng’s disclosed cell types comprised cell types specific for bronchiole tissue and did not include pulmonary pneumocytes Type II, which are a cell type found in the alveoli of the lung, and are now required of the instant invention.
As set forth above, Applicant’s arguments, in combination with the claim amendments, are found persuasive.  Therefore, the rejection of claims 1, 2 and 4 has been withdrawn. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366. The examiner can normally be reached M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVELYN Y PYLA/             Examiner, Art Unit 1633                                                                                                                                                                                           
/CHRISTOPHER M BABIC/             Supervisory Patent Examiner, Art Unit 1633